MEMORANDUM **
Michael Angelo Wowor, a native and citizen of Indonesia, petitions for review of the Board of Immigration Appeals’ order dismissing an appeal from an immigration judge’s (“IJ”) decision denying his application for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, Lolong v. Gonzales, 484 F.3d 1173, 1178 (9th Cir.2007) (en banc), and we deny the petition for review.
The IJ denied Wowor’s asylum application as time-barred. Wowor does not challenge this finding in his opening brief.
Substantial evidence supports the IJ’s denial of withholding of removal because Wowor did not establish past persecution, or a clear probability of future persecution. See Hoxha v. Ashcroft, 319 F.3d 1179, 1184-85 (9th Cir.2003); Lolong, 484 F.3d at 1179.
Wowor’s CAT claim fails because he has not demonstrated that it is more likely than not that he will be tortured if he returns to Indonesia. See El Himri v. Ashcroft, 378 F.3d 932, 938 (9th Cir.2004).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.